Title: From John Adams to John Quincy Adams, 8 January 1805
From: Adams, John
To: Adams, John Quincy



My dear son
Mount Wollaston Jan. 8. 1805

Your favour of Decr. 24. was received in the regular course of the Mail and in good order. It refreshes me to See that you write in good Spirits. Your Family and private Friends must console you, under all your humiliations in public Life. For fifteen years, i.e from the year 1760 to 1775 I was in the Valley, the dark Valley of Grief Gloom and disappointment; Unalterably devoted to Principles whose Advocates were for a great portion of that time a Smaller Minority than yours is now. My constant Refuge was my Profession. There, I thank God, I never failed to command respect, or to get Money: But it cost me Severe labour of mind and Body.
The physical Advantages of this Country in Soil Climate, proximity to the Sea, Situation for Commerce with Asia & Africa as well as all parts of America and Europe, that nothing of an ordinary nature can prevent its rapid Growth: but Growth without Liberty in my Opinion is worse than no Growth, worse even than decline or death. If the People of this Country once loose their Innocence, and their Virtues their Liberties will be at an End and their depravity Debauchery and Cruelty worse than those of any Nation in Europe. I believe this upon the Strength of the old Adage Corruptio Optimi pessima.
Mr Eli’s Amendment to be sure has had a Singular fate. It is not the less equitable or reasonable however for that. I am afraid that all reasonable demands from N. England will be treated with as little defference. I have wintered and Summered the  Southern Gentlemen, thirty years, i.e, I have So long known them in Congress and in the Union: and I declare of my own Knowledge and upon my honor, that for every Moment of that time According to my observations and opinion the Southern Men have been actuated by an absolute hatred of New England and have been joined in it most cordially by the Germans Irish and Dutch in all the middle States. Nothing but their fears ever restrained them from discarding Us from their Union. Those Fears, as their population increases So much faster than Ours diminish every day: and were they not restrained by their Negroes they would reject Us from their Union, within a Year. This is all the Charity that Experience and Reason will have left me for the Southern and middle States. New England is in a very dissagreable and allarming Situation: and it will not be long before the People will feel it. We have never been able to obtain Justice from them and We have always had Men among ourselves too complaisant to them. Handcock, Gorham and even Mr King have been among the number. Sam. Adams Gerry and your present Correspondent, were always obnoxious to them, for their inflexibility against their partial Schemes. But ah! the mutability of all Men and Things. The Popularity of Adams and Gerry is quite a novelty among them.
My Feelings are very much interested for Tureaus Family and the more perhaps because a Vessell from Nantes has been wrecked on Cohasset Rocks and all perished.
The Wrestle with Giles is a good Story well told. He was always pointed in his Civility to me: but like Taylor’s and others it was the Attention of a Spy. It was to watch and to catch, to tempt and betray. I was aware of it, at the time: but despised it too much.
